DETAILED ACTION
Allowable Subject Matter
Claims 16-36 are allowed in view of the Applicant's arguments (Response filed 5/19/2022) and the cited prior art of record. 
In addition to Applicant’s Arguments, per an updated search, additional prior art, Ishiyama et al. (US 20030120766) disclosed the concept for prefix and IP address management for router and host in a network system including to which a prefix management server at the ISP allocated prefixes to the router in the home network, and the router multicasts/broadcasts a router advertisement message containing the prefix, to a subnetwork (Ishiyama, [0055], [0061]).
However, Ishiyama did not disclose nor suggest that which is claimed.  Specifically, while Ishiyama disclosed propagating the negotiated first network prefix of the network interface of the head network equipment item to the at least one communicating element belonging to the unconfigured network part by direct communication over said physical link between the head network equipment item and the at least one communicating element (Ishiyama, Fig. 1, direct physical link between router 2 and host 3), Ishayama did not explicitly disclose automatically configuring the network addresses of the network interfaces of said at least one communicating element, by each said communicating element of the unconfigured network part using the negotiated first network prefix of the network interface of the head network equipment item, said propagating being carried out by successive hierarchy levels, in descending order, by each configured communicating element which is a network equipment item belonging to a hierarchy level of a given rank to at least one communicating element directly connected on the same physical link and belonging to a hierarchy level of directly lower rank.  The claims specifically distinguish the head network equipment item from the at least one communicating element, and the propagating requires that it be carried out by successive hierarchy levels, in descending order, by each configured communicating element which is a network equipment item belonging to a hierarchy level of a given rank to at least one communicating element directly connected on the same physical link and belonging to a hierarchy level of directly lower rank.  As Ishayama only discloses the propagating from the Router 2 to the Host 3, Ishayama did not explicitly disclose the concept as required by the claimed invention.
Claims 16-36 are therefore allowed over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419